In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
             ___________________________

                  No. 02-21-00092-CR
             ___________________________

SAMUEL LYN REAVES A/K/A SAMUEL L. REAVES, Appellant

                            V.

                 THE STATE OF TEXAS


        On Appeal from Criminal District Court No. 2
                   Tarrant County, Texas
                Trial Court No. 0780991D


          Before Birdwell, Bassel, and Womack, JJ.
            Per Curiam Memorandum Opinion
                              MEMORANDUM OPINION

          On July 12, 2021, Samuel Lyn Reaves attempted to appeal his conviction for

felony driving while intoxicated, for which judgment was rendered on October 25,

2001. 1

          Because Reaves filed his notice of appeal nearly twenty years after it was due, we

notified him of our concern that we lacked jurisdiction. See Tex. R. App. P. 26.2(a).

We explained that unless he or another party filed a response showing grounds for

continuing the appeal, it could be dismissed for want of jurisdiction. See Tex. R. App.

P. 44.3. Reaves filed a response, but it did not relate to the issue of timeliness or

anything that would show grounds for continuing the appeal. 2

          Our appellate jurisdiction is triggered through a timely notice of appeal. Pfeiffer

v. State, 363 S.W.3d 594, 599 (Tex. Crim. App. 2012). If a notice of appeal is not timely

filed, we do not have jurisdiction to address the merits of the appeal and may take no




       In his notice of appeal, Reaves contends that the punishment assessed exceeded
          1

what he and the State agreed to, that the board of pardons and paroles somehow
converted his sentence from an offense punishable as a second-degree felony to one
punishable as a first-degree felony, that no evidence supported his conviction, that due
process was violated, that he received ineffective assistance of counsel, and that he was
incompetent at the time of his plea agreement.

       In his response, Reaves protests that there was no evidence to support his
          2

conviction, that his sentence was unfair because it was at the high end of the
punishment range, and that ineffective assistance of counsel rendered his plea
involuntary.

                                               2
action other than to dismiss it. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998).

         Because Reaves’s notice of appeal was untimely, we dismiss the appeal for want

of jurisdiction. See Tex. R. App. P. 26.2(a), 43.2(f).

                                                         Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 19, 2021




                                             3